Citation Nr: 1040093	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for erectile dysfunction.

2.  Entitlement to a disability evaluation in excess of 10 
percent for chronic left epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Offices.  In a 
March 2004 rating decision, the Regional Office ("RO") in 
Columbia, South Carolina, granted the Veteran's claim of 
entitlement to service connection for chronic left epididymitis 
with an initial noncompensable evaluation, effective February 21, 
2002.  In an April 2005 rating decision, the Philadelphia, 
Pennsylvania RO increased the Veteran's initial evaluation for 
chronic left epididymitis to 10 percent, effective February 21, 
2002.  Despite the assignment of an increased disability 
evaluation for this disorder, however, the issue remains in 
appellate status because the Veteran has continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (a rating decision issued after a notice of 
disagreement which grants less than the maximum rating available 
does not "abrogate the pending appeal").  In an August 2007 
rating decision, the Cleveland, Ohio, RO granted the Veteran's 
claim of entitlement to service connection for erectile 
dysfunction with an initial noncompensable evaluation, effective 
February 5, 2007, and continued his 10 percent disability 
evaluation for chronic left epididymitis.  

In August 2010, the Veteran testified at a Board video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of this proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.
REMAND

The Veteran contends that his service-connected genitourinary 
disorders (erectile dysfunction and chronic left epididymitis) 
have worsened since the last VA examination and are of greater 
severity than the current disability ratings contemplate.  After 
a thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of these claims.

During the August 2010 hearing before the Board, the Veteran 
reported that he was continuing to receive treatment at the VA 
Medical Center ("VAMC") for his service-connected chronic left 
epididymitis and erectile dysfunction.  A review of the claims 
folder, however, reflects that the most recent VAMC treatment 
reports are dated May 2008.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant were, 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.

In addition, during the Board hearing, the Veteran said that he 
had recently switched to a different physician at The Cleveland 
Clinic for treatment of his genitourinary disabilities.  
Therefore, on remand, an attempt must be made to obtain his most 
up-to-date private treatment records.  

Moreover, with regard to the Veteran's claim of entitlement to an 
increased evaluation for erectile dysfunction, the Board observes 
that the Veterans Claims Assistance Act of 2000 ("VCAA"), 
Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has 
a duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  This includes the duty to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim.  
In this case, it appears that the Veteran was never provided 
notice of how to substantiate a claim of entitlement to an 
increased disability rating for this disorder.  Accordingly, 
while the case is in remand status, the Veteran should be 
provided VCAA notice regarding how to substantiate a claim for an 
increased rating for erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance with 
the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 
5103A (West 2002); and 38 C.F.R. § 3.159 
(2010) regarding his claim for an increased 
rating for erectile dysfunction.

2.  The RO/AMC should contact the Veteran and 
request that he identify all private health 
care providers that have treated him for his 
service-connected chronic left epididymitis 
and erectile dysfunction since November 2006.  
After securing the necessary releases, the RO 
should attempt to obtain these records.  All 
records obtained or responses received should 
be associated with the claims file.  Any 
negative response should be included in the 
claims folder.  

3.  The RO/AMC should attempt to obtain all 
available VA treatment records pertaining to 
the Veteran's treatment for chronic left 
epididymitis and erectile dysfunction since 
May 2008.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply should be included in the 
claims folder.

4.  Following completion of the above, the 
Veteran should be scheduled for an 
appropriate physical examination in order to 
determine the severity of the service-
connected erectile dysfunction and chronic 
left epididymitis.  The claims folder should 
be provided to the examiner for review of 
pertinent documents therein.  The examination 
report should reflect review of the claims 
folder.

5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case ("SSOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

